Davis, J.,
delivered the opinion of the court:
The claimant, as assignee of James A. Nelson, seeks to recover a sum of money retained by the Commissioners of the District of Columbia, and alleged to be due under the terms of a paving contract made by said Nelson with the Board of Public Works.
The claimant, as assignee of the contractor, stands in the place of his assignor, and may recover what the latter would have recovered but for the assignment, and no more. (Brown et al. v. The District of Columbia, 17 C. Cls. R., 402.) The contractor was allowed and paid, for paving, grading, and hauling, a sum considerably in excess of his contract-price and in excess of the amount claimed herein. As has already been decided in this court (Roche v. The District of Columbia, 18 C. Cls. R., 217), such an allowance was unwarranted and illegal. The petition is therefore dismissed.